Exhibit 10.7

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 406 of the Securities Act of 1933, as amended.
Such redacted portions have been with “[***]” in this Exhibit. An unredacted
copy of this document has been filed separately with the Securities and Exchange
Commission.

Execution Version

SECOND amendment TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
(REVOLVING LOAN)

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
(REVOLVING LOAN) (this “Agreement”) is made as May 11, 2020, by and among
SIENTRA, INC., a Delaware corporation, MIRADRY HOLDINGS, INC., a Delaware
corporation (formerly known as Miramar Labs, Inc.), MIRADRY, INC., a Delaware
corporation (formerly known as Miramar Technologies, Inc.), MIRADRY
INTERNATIONAL, INC., a Delaware corporation, MIDCAP FUNDING IV TRUST, as Agent
(in such capacity, together with its successors and assigns, “Agent”), and the
other financial institutions or other entities from time to time parties to the
Credit Agreement referenced below, each as a Lender.

RECITALS

A.Agent, Lenders and Borrowers have entered into that certain Amended and
Restated Credit and Security Agreement (Revolving Loan), dated as of July 1,
2019 (as amended by that certain Limited Consent and First Amendment to Amended
and Restated Credit and Security Agreement  (Revolving Loan), dated as of
November 7, 2019 and as further amended, modified, supplemented prior to the
date hereof, the “Existing Credit Agreement”, and as the same is supplemented
hereby and as it may be further amended, modified, supplemented and restated
from time to time, the “Credit Agreement”), pursuant to which the Lenders have
agreed to extend certain financial accommodations to Borrowers in the amounts
and manner set forth in the Credit Agreement.

 

B.Borrowers have requested that Agent and the Required Lenders amend certain
terms of the Existing Credit Agreement to, among other things (i) revise certain
existing financial covenants, and (ii) revise certain Borrowing Base eligibility
criteria and, on and subject to the terms and conditions set forth herein, Agent
and Lenders have agreed to so amend the Existing Credit Agreement as more fully
set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

1.Recitals.  This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement, unless otherwise expressly
noted, will be deemed to reference the Credit Agreement as amended hereby.  The
Recitals set forth above shall be construed as part of this Agreement as if set
forth fully in the body of this Agreement and capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement (including those capitalized terms used in the Recitals hereto).

2.Amendments to Existing Credit Agreement. Subject to the terms and conditions
of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 5 hereof, the Existing Credit Agreement is
hereby amended as follows:

(a)The definition of “Borrowing Base” appearing in Article 1 of the Existing
Credit Agreement is hereby amended by deleting such definition in its entirety
and replacing it with the following:

1

 

--------------------------------------------------------------------------------

 

““Borrowing Base” means:

(a)the product of (i) eighty-five percent (85%) multiplied by (ii) the aggregate
net amount at such time of the Eligible Accounts; minus

(b)the amount of any reserves and/or adjustments provided for in this
Agreement.”

 

(b)The definition of “Defined Period” appearing in Article 1 of the Existing
Credit Agreement is hereby amended by deleting such definition in its entirety
and replacing it with the following:

 

““Defined Period” means for any given calendar month or date of determination,
the three (3) month period ending on the last day of such calendar month or if
such date of determination is not the last day of a calendar month, the three
(3) month period immediately preceding any such date of determination.”

 

(c)The definition of “Eligible Account” appearing in Article 1 of the Existing
Credit Agreement is hereby amended by deleting subsection (a) thereof in its
entirety and replacing it with the following:

 

“(a)the Account remains unpaid more than ninety (90) days past the claim or
invoice date (but in no event more than one hundred twenty (120) days after the
applicable goods or services have been rendered or delivered);”

 

(d)The last paragraph of the definition of “Permitted Acquisition” appearing in
Article 1 of the Existing Credit Agreement is hereby amended by deleting “or
Eligible Inventory” where it appears in the second line thereof.

 

(e)The definition of “Permitted Debt” appearing in Article 1 of the Existing
Credit Agreement is hereby amended by deleting subsection (l) thereof in its
entirety and replacing it with the following:

 

“(l)[Reserved];”

 

(f)The definition of “Permitted Distributions” appearing in Article 1 of the
Existing Credit Agreement is hereby amended by (i) adding “and” at the end of
clause (g) thereof; (ii) deleting “; and” at the end of clause (h) thereof and
replacing it with “.”; and (iii) and deleting clause (i) thereof.

 

(g)The definition of “Required Minimum Cash Amount” appearing in Article 1 of
the Existing Credit Agreement is hereby amended by deleting such definition in
its entirety and replacing it with the following:

 

““Required Minimum Cash Amount” means Borrower Unrestricted Cash in an amount
equal to or greater than $5,000,000.”

 

(h)Article 1 of the Existing Credit Agreement is hereby amended by deleting the
defined terms “Eligible Inventory,” “Orderly Liquidation Value” and
“Work-In-Process” where they appear therein.

 

(i)Section 3.7 of the Existing Credit Agreement is hereby amended by deleting
“Eligible Inventory,” where it appears in the fourth line thereof.

2

--------------------------------------------------------------------------------

 

 

(j)Section 4.1(g) of the Existing Credit Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:

 

“(g)within thirty (30) days after the start of each fiscal year, board approved
projections for the forthcoming two fiscal years, on a quarterly basis for the
current year and on an annual basis for the subsequent year, which, for the
avoidance of doubt, shall include Net Revenue projections for such years;”

 

(k)Section 5.17 of the Existing Credit Agreement is hereby amended by deleting
“or Eligible Inventory” where it appears in the last line thereof.

 

(l)Section 6.1 of the Existing Credit Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:

 

“Section 6.1Minimum Net Revenue

.  Borrower shall not permit its consolidated Net Revenue for any Defined
Period, as tested monthly at the end of each month, to be less than (a) for the
Defined Period ending on April 30, 2020 and each Defined Period ending
thereafter prior to the Defined Period ending on January 31, 2021, the minimum
amount set forth on Schedule 6.1 for such Defined Period, (b) for the Defined
Period ending on January 31, 2021 and each Defined Period ending thereafter
prior to the Defined Period ending January 31, 2022, an amount equal to [***]
percent ([***]%) of the projected Net Revenue for such Defined Period,
calculated based on the annual projections delivered to Agent pursuant to
Section 4.1(g); provided that in no event shall such Net Revenue projections
provide for less than $[***] in annual Net Revenue in any calendar year, and (c)
for the Defined Period ending on January 31, 2022 and each Defined Period ending
thereafter, an amount equal to the greater of (i) [***] percent ([***]%) of the
projected Net Revenue for such Defined Period, calculated based on the annual
projections delivered to Agent pursuant to Section 4.1(g), and (ii) [***]
percent ([***]%) of the minimum Net Revenue threshold applicable pursuant to
this Section 6.1 for the corresponding Defined Period in the immediately
preceding calendar year.  Commencing with the 2021 calendar year, Agent shall
notify Borrower by February 15th of such calendar year of the applicable minimum
Net Revenue thresholds for each Defined Period occurring in such calendar year,
which minimum Net Revenue threshold shall be calculated in accordance with the
provisions of this Section 6.1.  A breach of a financial covenant contained in
this Section 6.1 shall be deemed to have occurred as of any date of
determination by Agent or as of the last day of any specified Defined Period,
regardless of when the financial statements reflecting such breach are delivered
to Agent.”

(m)Exhibit C to the Existing Credit Agreement is hereby deleted in its entirety
and replaced with Exhibit C attached hereto.

 

(n)Schedule 6.1 to the Existing Credit Agreement is hereby deleted in its
entirety and replaced with Schedule 6.1 attached hereto as Exhibit A.

 

3.Representations and Warranties; Reaffirmation of Security Interest. To induce
Agent and Lenders to enter into this Agreement, each Credit Party does hereby
represent warrant, represent and covenant to Agent and Lenders that (i) each
representation and warranty set forth in the Financing Documents to which such
Credit Party is a party is hereby restated and reaffirmed as true, correct and
complete in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) on and as of the date
hereof except to the extent that any such representation or warranty relates to
a specific date in which case such representation or warranty shall be true and
correct as of such earlier date, (ii) no Default or Event of Default has
occurred and is continuing as of the date hereof, (iii) Agent has and shall
continue to have valid, enforceable and perfected first-priority liens, subject
to Permitted Liens, on and security interests in the Collateral and all other
collateral

3

--------------------------------------------------------------------------------

 

heretofore granted by Credit Parties to Agent, for the benefit of Agent and each
Lender, pursuant to the Financing Documents or otherwise granted to or held by
Agent, for the benefit of Agent and each Lender and (iv) each Credit Party has
the power and is duly authorized to enter into, deliver and perform this
Agreement and this Agreement is the legal, valid and binding obligation of such
Credit Party enforceable against such Credit Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditor’s rights generally or by general equitable principles. Nothing herein
is intended to impair or limit the validity, priority or extent of Agent’s
security interests in and Liens on the Collateral.

4.Costs and Fees. Credit Parties agree to promptly pay, or reimburse upon demand
for, all reasonable and documented costs and expenses of Agent (including,
without limitation, the reasonable and documented fees, costs and expenses of
counsel to Agent) in connection with the preparation, negotiation, execution and
delivery of this Agreement and any other Financing Documents or other agreements
prepared, negotiated, executed or delivered in connection with this Agreement or
transactions contemplated hereby, in accordance with Section 12.14 of the Credit
Agreement.

5.Conditions to Effectiveness.  This Agreement shall become effective as of the
date on which each of the following conditions has been satisfied, as determined
by Agent in its sole discretion:

(a)Agent shall have received (including by way of facsimile or other electronic
transmission) a duly authorized, executed and delivered counterparty of the
signature page to this Agreement from each Borrower, the Agent and the Lenders;

(b)Agent shall have received a fully executed copy of the Second Amendment to
the Affiliated Credit Agreement (the “Term Loan Second Amendment”), in form and
substance reasonably satisfactory to Agent;

(c)Affiliated Agent shall have received (i) the “Amendment Prepayment” and (ii)
the “Amendment Prepayment Exit Fee” (as each such term is defined in the Term
Loan Second Amendment), in each case, from Borrowers in accordance with the Term
Loan Second Amendment;  

(d)all representations and warranties of Borrowers contained herein shall be
true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct as of such earlier date (and such parties’ delivery of their
respective signatures hereto shall be deemed to be its certification thereof);

(e)prior to and after giving effect to the agreements set forth herein, no
Default or Event of Default shall exist under any of the Financing Documents;
and

(f)Borrowers shall have delivered such other documents, information,
certificates, records, permits, and filings as the Agent may reasonably request
in connection with this Agreement.

6.Release.  In consideration of the agreements of Agent and Required Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower, voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself and all of its respective parents, subsidiaries,
affiliates, members, managers, predecessors, successors, and assigns, and each
of its respective current and former directors, officers, shareholders, agents,
and employees, and each of its respective predecessors, successors, heirs, and
assigns (individually and collectively, the “Releasing Parties”) does hereby
fully and completely release, acquit and forever discharge each of Agent,
Lenders, and each their respective parents,

4

--------------------------------------------------------------------------------

 

subsidiaries, affiliates, members, managers, shareholders, directors, officers
and employees, and each of their respective predecessors, successors, heirs, and
assigns (individually and collectively, the “Released Parties”), of and from any
and all actions, causes of action, suits, debts, disputes, damages, claims,
obligations, liabilities, costs, expenses and demands of any kind whatsoever, at
law or in equity, whether matured or unmatured, liquidated or unliquidated,
vested or contingent, choate or inchoate, known or unknown that the Releasing
Parties (or any of them) has against the Released Parties or any of them
(whether directly or indirectly), based in whole or in part on facts, whether or
not now known, existing on or before the date hereof or arising out of this
Agreement, that relate to, arise out of or otherwise are in connection with: (i)
any or all of the Financing Documents or transactions contemplated thereby or
any actions or omissions in connection therewith or (ii) any aspect of the
dealings or relationships between or among such Borrower, on the one hand, and
any or all of the Released Parties, on the other hand, relating to any or all of
the documents, transactions, actions or omissions referenced in clause (i)
hereof.  Each Borrower acknowledges that the foregoing release is a material
inducement to Agent’s and Required Lender’s decision to enter into this
Agreement and agree to the modifications contemplated hereunder, and has been
relied upon by Agent and Required Lenders in connection therewith.

7.No Waiver or Novation.  The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing.  Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or the other Financing Documents or any of Agent’s rights and remedies in
respect of such Defaults or Events of Default.  Agent and Lenders confirm that
Agent has not made any determination as of the date hereof that any breach of
the Existing Credit Agreement exists as of the date hereof.  This Agreement
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Credit
Agreement.

8.Affirmation.  Except as specifically amended pursuant to the terms hereof,
each Borrower hereby acknowledges and agrees that the Credit Agreement and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein) shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by such Borrower.  Each Borrower covenants and agrees
to comply with all of the terms, covenants and conditions of the Credit
Agreement and the Financing Documents, notwithstanding any prior course of
conduct, waivers, releases or other actions or inactions on Agent’s or any
Lender’s part which might otherwise constitute or be construed as a waiver of or
amendment to such terms, covenants and conditions.  

9.Miscellaneous.

(a)Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement.  Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by each Borrower.  

(b)GOVERNING LAW. THIS AGREEMENT AND ALL DISPUTES AND OTHER MATTERS RELATING
HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT
LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.

5

--------------------------------------------------------------------------------

 

(c)JURY TRIAL.  EACH BORROWER, AGENT AND THE REQUIRED LENDERS HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH BORROWER, AGENT AND EACH
REQUIRED LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING
INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH
BORROWER, AGENT AND EACH REQUIRED LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD
THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS

(d)Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 11.6 (Indemnification), Section 12.7 (Waiver of Consequential and Other
Damages), Section 12.8 (Governing Law; Submission to Jurisdiction) and Section
12.9 (Waiver of Jury Trial) of the Credit Agreement are incorporated herein by
reference to the same extent as if reproduced herein in their entirety.

(e)Headings.  Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(f)Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.

(g)Entire Agreement.  This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

(h)Severability.  In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

(i)Successors/Assigns.  This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Agreement under seal as of the day and year first hereinabove set
forth.

 

 

AGENT:

MIDCAP FUNDING IV TRUST,


 

By: Apollo Capital Management, L.P.,

its investment manager

 

By:Apollo Capital Management GP, LLC,

its general partner

 

By:/s/ Maurice Amsellem_________________(SEAL)
Name: Maurice Amsellem
Title: Authorized Signatory

 

 

 

 

LENDER:

MIDCAP FUNDING IV TRUST,

 

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By:Apollo Capital Management GP, LLC,

its general partner

 

By:/s/ Maurice Amsellem_________________(SEAL)
Name: Maurice Amsellem
Title: Authorized Signatory

 

 



 

--------------------------------------------------------------------------------

 


LENDER:

SILICON VALLEY BANK

 

By:/s/ Anthony Flores(SEAL)
Name: Anthony Flores
Title:Managing Director

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

BORROWER:

SIENTRA, INC.

 

By: /s/ Paul Little (SEAL)
Name: Paul Little
Title:CFO

MIRADRY HOLDINGS, INC.

 

 

By: /s/ Paul Little (SEAL)
Name: Paul Little
Title:CFO

MIRADRY, INC.

 

 

By: /s/ Paul Little (SEAL)
Name: Paul Little
Title:CFO

MIRADRY INTERNATIONAL, INC.


By: /s/ Paul Little (SEAL)
Name: Paul Little
Title:CFO

 

 

 

 

 




 

 

--------------------------------------------------------------------------------

 

Exhibit A

Schedule 6.1 – Minimum Net Revenue

 

 

Defined Period Ending

Minimum Net Revenue Amount

April 30, 2020

[***]

May 31, 2020

[***]

June 30, 2020

[***]

July 31, 2020

[***]

August 31, 2020

[***]

September 30, 2020

[***]

October 31, 2020

[***]

November 30, 2020

[***]

December 31, 2020

[***]

January 31, 2021 and thereafter

In accordance with Section 6.1.

 




 

 

--------------------------------------------------------------------------------

 

Exhibit C

 

Exhibit C to Credit Agreement (Borrowing Base Certificate)

 

[See attached]

 

 

 

 